     Case 1:20-cv-00400 Document 27 Filed 03/11/21 Page 1 of 5 PageID #: 125



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

TYLER HOWARD GRAENING

       Plaintiff,
v.                                          CIVIL ACTION NO. 1:20-00400

WEXFORD HEALTH SERVICES, et al.,

       Defendants.

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is the motion of defendant West

Virginia Department of Corrections (“WVDOC”) to dismiss under

Federal Rule of Civil Procedure 12(b)(5) for lack of proper

service of process.       (ECF No. 15.)     For the reasons that follow,

the court will construe this as a motion to quash the service of

summons and grant the motion as so construed.

I.     Background

       Plaintiff, a state prisoner, commenced this § 1983 action

on June 11, 2020.       He alleges that defendants have been

deliberately indifferent to his medical needs in violation of

the Eighth Amendment.

       On June 25, 2020, after completing an initial screening of

plaintiff’s complaint, Magistrate Judge Aboulhosn granted

plaintiff’s application to proceed without prepayment of fees

and ordered the Clerk to serve process on defendants.              The Clerk
  Case 1:20-cv-00400 Document 27 Filed 03/11/21 Page 2 of 5 PageID #: 126



sent WVDOC a copy of the summons and complaint by certified mail

to 1409 Greenbrier St., Charleston, WV 25311, which appears to

be the address of WVDOC headquarters.        WVDOC received this

process on June 29, 2020.

      On July 21, 2020, WVDOC filed this motion, arguing that the

manner of service did not comport with Federal Rule of Civil

Procedure 4, and seeking dismissal pursuant to Rule 12(b)(5).

Specifically, WVDOC says that process was not delivered to a

“chief executor [sic] officer,” under Rule 4(j)(2)(A), nor

served in the manner prescribed by West Virginia law under Rule

(4)(j)(2)(B).      (ECF No. 16, at 2.)   On August 19, 2020,

plaintiff obtained counsel, but at the time WVDOC filed this

motion, plaintiff was still proceeding pro se and in forma

pauperis.    Plaintiff has not filed an opposition to this motion.

II.   Discussion

      It appears that the manner of service upon WVDOC was

improper.    The appropriate remedy is to quash service as to

WVDOC.

      Federal Rule of Civil Procedure 4(j)(2) states as follows:

      State or Local Government. A state, a municipal
      corporation, or any other state-created governmental
      organization that is subject to suit must be served
      by:

      (A)   delivering a copy of the summons and of the
            complaint to its chief executive officer; or



                                    2
  Case 1:20-cv-00400 Document 27 Filed 03/11/21 Page 3 of 5 PageID #: 127



     (B)     serving a copy of each in the manner prescribed
             by that state’s law for serving a summons or like
             process on such a defendant.

The court will assume that sending by certified mail a copy of

the summons and complaint to WVDOC headquarters does not

constitute “delivery” to WVDOC’s “chief executive officer” under

option A.

     Option B incorporates state law regarding service.           West

Virginia’s version of Rule 4 does not specify how to serve the

state.     See W. Va. R. Civ. P. 4.       Thus, WVDOC appears to be

correct that West Virginia Code § 55-17-3(a)(3) applies, which

provides that “[a] copy of any complaint filed in an action as

defined in section two of this article shall be served on the

Attorney General.”     The referenced definition from “section two”

is as follows:

     “Action” means a proceeding instituted against a
     governmental agency in a circuit court or in the
     Supreme Court of Appeals, except actions instituted
     pursuant to statutory provisions that authorize a
     specific procedure for appeal or similar method of
     obtaining relief from the ruling of an administrative
     agency and actions instituted to appeal or otherwise
     seek relief from a criminal conviction, including, but
     not limited to, actions to obtain habeas corpus
     relief.

W. Va. Code § 55-17-2.     Although this case is not an

“action” because it was filed in federal court, it would

appear that service on the attorney general is nonetheless




                                      3
    Case 1:20-cv-00400 Document 27 Filed 03/11/21 Page 4 of 5 PageID #: 128



“the manner prescribed by [West Virginia’s] law” for

service under Rule 4(j)(2)(B). 1

      The problem with WVDOC’s request for dismissal is that

plaintiff was acting pro se and in forma pauperis at the

relevant time.     Thus, to dismiss WVDOC based on the

technical foul in service that WVDOC identifies would not

be in the interests of justice and would punish plaintiff

for an “error not of his own making.”          See Coulibaly v.

Kerry, 130 F. Supp. 3d 140, 150 (D.D.C. 2015).

      The court has discretion to treat WVDOC’s 12(b)(5)

motion as a motion to quash service.          See McCoy v. Norfolk

S. Ry. Co., 858 F. Supp. 2d 639, 653 (S.D.W. Va. 2012)

(“Although Norfolk Southern Corporation urges the court to

dismiss it from this action, the court finds the

appropriate remedy under the circumstances to be to quash

the service of process upon Norfolk Southern

Corporation.”); Umbenhauer v. Woog, 969 F.2d 25, 30 (3d

Cir. 1992) (“Upon determining that process has not been

properly served on a defendant, district courts possess

broad discretion to either dismiss the plaintiff’s

complaint for failure to effect service or to simply quash


1 WVDOC does not argue, and the court’s ruling does not imply,
that the pre-filing notice requirements in West Virginia Code
§ 55-17-3(a)(1) and (2) would also need to be met to satisfy
Rule 4(j)(2)(B).
                                      4
  Case 1:20-cv-00400 Document 27 Filed 03/11/21 Page 5 of 5 PageID #: 129



service of process.    However, dismissal of a complaint is

inappropriate when there exists a reasonable prospect that

service may yet be obtained.      In such instances, the

district court should, at most, quash service, leaving the

plaintiffs free to effect proper service.”).            The court

will exercise its discretion to quash the defective

service.    Now that plaintiff has counsel, the duty to

effectuate proper service of the summons and complaint

should fall to plaintiff, not to the Clerk.

III. Conclusion

     For the reasons stated above, the court construes WVDOC’s

motion (ECF No. 15) as a motion to quash, GRANTS it as so

construed, and ORDERS that service upon WVDOC is quashed.                     The

court directs plaintiff to serve WVDOC in accordance with Rule

4(j) and enlarges the time to serve under Rule 4(m) until March

31, 2021.

     The Clerk is directed to send copies of this Memorandum

Opinion and Order to all counsel of record.

     IT IS SO ORDERED this 11th day of March, 2021.

                                        ENTER:


                                        David A. Faber
                                        Senior United States District Judge




                                    5
